Citation Nr: 1643551	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent disabling for lumbosacral spine intervertebral disc syndrome. 

2.  Entitlement to an initial rating higher than 40 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to an initial rating higher than 40 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1976 to January 1980, January 1980 to December 1985 and from May 1987 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  

In response to a September 2016 rating decision, later that month the Veteran's representative requested a hearing regarding the proposal to reduce the Veteran's rating from 40 percent to 20 percent for the service connected radiculopathy of the left lower extremity and from 40 percent to 10 percent for the service connected radiculopathy of the right lower extremity.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In an August 2016 statement, through his representative, the Veteran withdrew from appellate consideration the claims of entitlement to an initial rating higher than 20 percent disabling for lumbosacral spine intervertebral disc syndrome and entitlement to an initial rating higher than 40 percent for radiculopathy of the left and right lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 20 percent disabling for lumbosacral spine intervertebral disc syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

2.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 40 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

3.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 40 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In an August 2016 statement, through his representative, the Veteran withdrew from appellate consideration the claims of entitlement to an initial rating higher than 20 percent disabling for lumbosacral spine intervertebral disc syndrome and entitlement to an initial rating higher than 40 percent for radiculopathy of the left and right lower extremities.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review these claims which are, therefore, dismissed.


ORDER

The appeal of entitlement to an initial rating higher than 20 percent disabling for lumbosacral spine intervertebral disc syndrome is dismissed. 

The appeal of entitlement to an initial rating higher than 40 percent for radiculopathy of the left lower extremity is dismissed.  

The appeal of entitlement to an initial rating higher than 40 percent for radiculopathy of the right lower extremity is dismissed.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


